Cynthia AmbroseAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 17, 2014

                                   No. 04-13-00788-CR

                               THE STATE OF TEXAS,
                                     Appellant

                                            v.

                                  Cynthia AMBROSE,
                                       Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR10002
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Extension of Time to File Reply Brief is hereby GRANTED.
The Appellant’s reply brief is due August 18, 2014.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court